Exhibit 10.1

THE HILLMAN GROUP, INC.

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of
May 23, 2013, and effective as of July 1, 2013 (the “Effective Date”), by and
between The Hillman Group, Inc., a Delaware corporation (the “Company”), and
James P. Waters (“Executive”).

WHEREAS, the Company and Executive entered into that certain Employment
Agreement dated December 21, 2008, as amended by the letter, between the Company
and Executive, effective as of May 28, 2010, the date of the consummation of the
transactions contemplated by the Agreement and Plan of Merger, dated as of
April 21, 2010, by and among The Hillman Companies, Inc., a Delaware corporation
and the indirect parent of the Company (“Hillman”), OHCP HM Acquisition Corp., a
Delaware corporation (“OHCP”), and certain other parties thereto (as so amended,
the “Preceding Employment Agreement”);

WHEREAS, the Company and Executive desire to amend and restate the Preceding
Employment Agreement in its entirety as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1.     Employment. The Company shall employ Executive, and Executive hereby
accepts employment with the Company, upon the terms and conditions set forth in
this Agreement for the period beginning on the Effective Date and ending as
provided in Section 4(a) hereof (the “Employment Period”).

2.     Position and Duties.

(a)     During the Employment Period, Executive shall serve as the Chief
Executive Officer (including full profit and loss responsibility for the
operation of the Company and its Subsidiaries) of the Company and shall have the
normal duties, responsibilities, functions and authority of the Chief Executive
Officer, subject to the power and authority of the Board of Directors of Hillman
(the “Board”) to expand or limit such duties, responsibilities, functions and
authority and to overrule actions of officers of the Company. During the
Employment Period, Executive shall also render such administrative, financial
and other executive and managerial services to Hillman and its Subsidiaries
which are consistent with Executive’s position as the Board may from time to
time direct.

(b)     During the Employment Period, Executive shall report to the Board and
shall devote his best efforts and his full business time and attention (except
for permitted vacation periods and reasonable periods of illness or other
incapacity) to the business and affairs of Hillman and its Subsidiaries.
Executive shall perform his duties, responsibilities and functions to Hillman
and its Subsidiaries hereunder to the best of his abilities in a diligent,
trustworthy, professional and efficient manner and shall comply with the
Company’s and its Subsidiaries’ policies and procedures in all material
respects. During the Employment Period, Executive shall not serve as an officer
or director of, or otherwise perform services, whether or not for compensation,
for, any other entity without the prior written consent of the Board; provided
that Executive may serve as an officer or director of, or otherwise participate
in, purely educational, welfare, social, religious or civic organizations so
long as such activities do not interfere with Executive’s employment.

 

1



--------------------------------------------------------------------------------

(c)     For purposes of this Agreement, “Subsidiaries” shall mean, with respect
to any Person, any corporation, limited liability company, partnership,
association, or business entity of which (i) if a corporation, a majority of the
total voting power of shares of stock entitled (without regard to the occurrence
of any contingency) to vote in the election of directors, managers, or trustees
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof, or (ii) if a limited liability company, partnership, association, or
other business entity (other than a corporation), a majority of partnership or
other similar ownership interest thereof is at the time owned or controlled,
directly or indirectly, by the Person or one or more Subsidiaries of the Person
or a combination thereof. For purposes hereof, a Person or Persons shall be
deemed to have a majority ownership interest in a limited liability company,
partnership, association, or other business entity (other than a corporation) if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or control any managing director or member or general partner (or other
governing body) of such limited liability company, partnership, association, or
other business entity. For purposes of this Agreement, “Person” shall mean an
individual, a partnership, a corporation, a limited liability company, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization, or a governmental entity or any department, agency, or political
subdivision thereof.

3.     Compensation and Benefits.

(a)     During the Employment Period, Executive’s base salary shall be $400,000
per annum or such higher rate as the Board may determine from time to time (such
amount, as may be increased from time to time, and not decreased after any such
increase, based on no less frequent than an annual review by the Board, the
“Base Salary”), which Base Salary shall be payable by the Company in regular
installments in accordance with the Company’s general payroll practices in
effect from time to time. During the period beginning on the Effective Date and
ending December 31, 2013, the Base Salary shall be pro rated on an annualized
basis. In addition, during the Employment Period, Executive shall be eligible to
participate in employee benefit programs and receive perquisites reasonably
comparable to those offered generally to the Company’s employees and to
similarly situated executive officers from time to time and as determined by the
Board, including, without limitation, participation in group health insurance
and disability insurance, life insurance, participation in the Company’s 401K
plan, four (4) weeks of vacation and paid holidays and participation in the
Company’s deferred compensation plan (provided that any participation in such
deferred compensation plan is funded solely by the Executive other than any
match by the Company of $.25 per $1.00 up to $2,500, or such other matching
amount as may be established by the Company from time to time under such plan).
Participation in all such employee benefit plans and programs and perquisites
shall be subject to the terms and conditions thereof. During the Employment
Period, the Company shall reimburse Executive for all reasonable expenses
incurred by Executive in connection with leasing an automobile (including lease
payments, licenses and insurance) not to exceed $1,050 per month (or, if
Executive seeks to purchase an automobile, reimbursement of reasonable expenses
incurred in connection with such purchase, including car loan payments, licenses
and insurance), subject to the Company’s requirements with respect to reporting
and documentation of such expenses. Executive shall bear the cost of gas, cost
of repairs on the automobile, and costs of any tickets, traffic offenses or
fines of any kind. During the Employment Period, the Company shall reimburse
Executive for reasonable expenses incurred by Executive in connection with club
membership at a club of Executive’s choice not to exceed $500 per month, subject
to the Company’s requirements with respect to reporting and documentation of
such expenses.

 

2



--------------------------------------------------------------------------------

(b)     During the Employment Period, the Company shall reimburse Executive for
all ordinary and reasonable business expenses incurred by him in the course of
performing his duties and responsibilities under this Agreement which are
consistent with the Company’s policies in effect from time to time with respect
to travel, entertainment and other business expenses, subject to the Company’s
requirements with respect to reporting and documentation of such expenses.

(c)     In addition to the Base Salary, the Company shall pay to Executive cash
bonus compensation pursuant to the terms of a performance-based bonus plan. The
bonus plan will provide for performance-based targets to be agreed to annually
by the Chief Executive Officer and the Board. Executive shall be entitled to a
target bonus equal to 75% of his Base Salary for that year. If the Company and
its Subsidiaries perform at a level in excess of 100% of the bonus targets, the
Executive shall be entitled to a higher amount of bonus compensation up to a
maximum of 150% of his Base Salary for that year in accordance with the bonus
plan and metrics established by the Compensation Committee of the Board. For
2013, Executive’s bonus will be based on a weighted average of his Base Salary
rates for such year. Bonuses shall be paid in the calendar year immediately
following the calendar year that contains the end of the relevant performance
period and in accordance with the Company’s general payroll practices (in effect
from time to time).

(d)     As promptly as practicable following the Effective Date, the Company
shall grant Executive, pursuant to OHCP’s stock option plan and an option grant
agreement attached as Exhibit B, additional options to purchase 1,375 shares of
OHCP common stock (the “Options”). The Options shall have an exercise price per
share equal to the higher of (i) $1,350 or (ii) the fair market value on the
date of grant of a share of OHCP common stock as determined by the Board
reflecting an updated external valuation of the Company (expected to be
completed by the Effective Date).

4.     Term.

(a)     The Employment Period shall be three years beginning on the Effective
Date, and shall automatically be renewed on the same terms and conditions set
forth herein as modified from time to time by the parties hereto for additional
one-year periods unless either party gives the other written notice of the
election not to renew the Employment Period (a “Notice of Non-Renewal”) at least
180 days prior to any such renewal date (July 1, 2016 or the end of an effective
one-year extension period, in either case being referred to herein as the
“Expiration Date”); provided that (i) the Employment Period shall terminate
prior to its Expiration Date immediately upon Executive’s resignation (with or
without Good Reason, as defined below), death or Disability, and (ii) the
Employment Period may be terminated by the Company at any time prior to its
Expiration Date for Cause (as defined below) or without Cause. Except as
otherwise provided herein, any termination of the Employment Period by the
Company shall be effective as specified in a written notice from the Company to
Executive. Notwithstanding anything to the contrary herein, the termination of
the employment of the Executive as a result of the Company providing the
Executive a Notice of Non-Renewal shall be treated as a termination of the
Executive by the Company without Cause.

(b)     In the event of Executive’s death or Disability, or upon the Expiration
Date, Executive or his estate (as applicable) shall be entitled only to payment
of (i) all accrued

 

3



--------------------------------------------------------------------------------

and unpaid Base Salary through the date of termination of the Employment Period
or the Expiration Date, as applicable, (ii) all accrued and unused vacation, and
(iii) expense reimbursement pursuant to Section 3(b) of this Agreement
(collectively, the “Accrued Payments”), and a pro rated portion (based on the
number of days that have elapsed from the beginning of the bonus period until
the date of termination of the Employment Period) of the bonus, if any, for the
year in which termination of the Employment Period occurs as determined pursuant
to Section 3(c) above (the “Prorated Bonus”). In addition, in the event of
Executive’s Disability, the Company shall use commercially reasonable efforts to
allow Executive to participate in the Company’s group health coverage, to the
extent permitted by its insurers and under the same terms and conditions that
generally apply to Company employees; provided that Executive pays all of the
premiums and similar costs and expenses for such coverage. Executive shall not
be entitled to any other salary, bonuses, employee benefits, perquisites or
other compensation for periods after the termination of the Employment Period,
except as otherwise specifically provided for under the Company’s employee
benefit plans or as otherwise expressly required by applicable law.

(c)     If the Employment Period is terminated by the Company for Cause, or if
Executive resigns without Good Reason, Executive shall be entitled only to
payment of the Accrued Payments. In addition, the Company shall use commercially
reasonable efforts to allow Executive to participate in the Company’s group
health coverage, to the extent permitted by its insurers and under the same
terms and conditions that generally apply to Company employees; provided that
Executive pays all of the premiums and similar costs and expenses for such
coverage. Executive shall not be entitled to any other salary, bonuses, employee
benefits, perquisites or other compensation from the Company or its Subsidiaries
for periods after the termination of the Employment Period, except as otherwise
specifically provided for under the Company’s employee benefit plans or as
otherwise expressly required by applicable law.

(d)     If the Employment Period is terminated by the Company without Cause or
if Executive resigns with Good Reason, then Executive shall be entitled to
receive severance compensation in an amount as determined below:

(i)    (A) an amount equal to two times (2X) his then applicable Base Salary,
(B) 50% of the Termination Bonus Amount (as defined in Section 4(d)(ii)), and
(C) continued health benefit coverage during the period beginning on the date of
the termination of the Employment Period and ending twelve (12) months
thereafter, at the Company’s expense. For purposes of determining Executive’s
rights to COBRA continuation coverage, the date of termination of the Employment
Period shall be the date of the COBRA qualifying event. In addition, Executive
shall be permitted to participate, during the period beginning on the date of
the termination of the Employment Period and ending six (6) months thereafter,
in the Company’s group life and disability coverages, to the extent permitted by
its insurers and under the same terms and conditions that generally apply to
Company employees, at the Company’s expense.

(ii)    The severance payments outlined in Section 4(d)(i) are in addition to
the Accrued Payments and Prorated Bonus. In addition, the Company shall use
commercially reasonable efforts to allow Executive to participate in the
Company’s group health coverage, to the extent permitted by its insurers and
under the same terms and conditions that generally apply to Company employees;
provided that, if not a part of the severance payments outlined in
Section 4(d)(i)(C) above, Executive pays all of the premiums and similar costs
and expenses for such coverage. Severance payments will be paid and benefit
coverage will be provided pursuant to this Section 4(d) only if Executive

 

4



--------------------------------------------------------------------------------

delivers to the Company and does not revoke an executed and effective Release
Agreement in the form of Exhibit A attached hereto and only so long as Executive
has not breached the provisions of Sections 6 and 7 hereof. Severance payments
under Section 4(d)(i)(A) above shall be paid by continuation of regular payroll
compensation payments beginning on the date of termination of the Employment
Period but in no event less frequently than monthly and continuing, in the case
of Section 4(d)(i)(A), for two (2) years commencing as provided in Section 5.
The severance payment under Section 4(d)(i)(B) above shall be paid on the date
bonuses are paid to other executives of the Company in the year following the
date of termination of the Employment Period. For purposes of Section 4(d)
hereof, “Termination Bonus Amount” shall mean an amount equal to the greater of:
(A) the annual average of Executive’s annual bonuses under Section 3(c) for the
preceding three years (or the Employment Period if shorter than three years) and
(B) the amount of Executive’s last annual bonus received under Section 3(c)
prior to the termination of the Employment Period.

(e)     If a Change of Control occurs, and within 90 days after such Change of
Control, the Employment Period is terminated by the Company without Cause or
Executive resigns with Good Reason, Executive shall be entitled to (i) a lump
sum payment equal to the sum of one (1) year of his then current rate of base
salary plus 50% of the Termination Bonus Amount, payable within 30 days after
such termination or resignation, and (ii) commencing on the first anniversary of
Executive’s termination of employment, an amount equal to his Base Salary as in
effect immediately prior to such termination or resignation, paid by
continuation of regular payroll compensation payments but in no event less
frequently than monthly and continuing for one (1) year. In addition, Executive
shall be entitled to receive the Accrued Payments and Prorated Bonus. In
addition, the Company shall use commercially reasonable efforts to allow
Executive to participate in the Company’s group health coverage, to the extent
permitted by its insurers and under the same terms and conditions that generally
apply to Company employees; provided that Executive pays all of the premiums and
similar costs and expenses for such coverage. Payments will not be paid under
this Section 4(e) unless Executive delivers to the Company and does not revoke
an executed and effective Release Agreement in the form of Exhibit A attached
hereto. A “Change of Control” means any transaction or series of transactions
pursuant to which any Person(s) or a group of related Persons (other than OHCP
and its affiliates) in the aggregate acquire(s) (i) capital stock of Hillman
possessing the voting power (other than voting rights accruing only in the event
of a default, breach or event of noncompliance) to elect a majority of the board
of Hillman (whether by merger, consolidation, reorganization, combination, sale
or transfer of Hillman’s capital stock, shareholder or voting agreement, proxy,
power of attorney or otherwise) or (ii) all or substantially all of Hillman’s
assets determined on a consolidated basis; provided, in each case, that a Change
of Control shall not include a Public Offering; provided, further, in each case,
that such Change of Control also constitutes a change in control event for
purposes of Code Section 409A (as defined below) (a “409A Change of Control”). A
“Public Offering” means an underwritten initial public offering and sale,
registered under the Securities Act, of shares of Hillman’s common stock. In the
event the Change of Control is not a 409A Change in Control, the payments
described in this Section 4(e) shall still be paid, but the schedule of such
payments shall be the schedules described in Section 4(d).

(f)     The amounts payable pursuant to Sections 4(d) and 4(e) are mutually
exclusive, and under no circumstances shall Executive be entitled to receive
payments under both Sections.

 

5



--------------------------------------------------------------------------------

(g)     Executive agrees and acknowledges that Executive shall be responsible
for the payment of any and all taxes arising from continued coverage under the
Company’s benefit plans.

(h)     Upon the termination of the Employment Period, to the extent permitted
under the terms of any applicable life insurance policy, Executive shall be
permitted to purchase from the Company life insurance policies issued in his
name; provided that Executive pays the purchase price of any such life insurance
policies, including any fees and expenses associated with such a transfer.

(i)     For purposes of this Agreement, “Cause” is defined as (i) willful
failure to substantially perform duties hereunder, other than due to Disability;
(ii) willful act which constitutes gross misconduct or fraud and which is
injurious to Hillman or its Subsidiaries; (iii) conviction of, or plea of guilty
or no contest, to a felony or (iv) material breach of any confidentiality,
non-compete or non-solicitation agreement (including Sections 6 and 7 hereof)
with the Company which is not cured within ten (10) days after written notice
from the Company.

(j)     For purposes of this Agreement, “Good Reason” means termination of this
Agreement by Executive due to (i) any material diminution in Executive’s
position, authority or duties with the Company as set forth in Section 2,
(ii) the Company reassigning Executive to work at a location that is more than
seventy-five (75) miles from his then current work location, (iii) to the extent
the Chief Executive Officer of Hillman is entitled to a board seat pursuant to
the Stockholders Agreement, the removal without cause of Executive as a director
of Hillman, (iv) any amendment to the Company’s bylaws which results in a
material and adverse change to the officer and director indemnification
provisions contained therein or (v) a material breach of Sections 3 or 4 of this
Agreement by the Company, which in each case of (i) through (v) is not cured
within 10 days following written notice from Executive. For purposes of this
Agreement, the “Stockholders Agreement” means the Stockholders Agreement dated
as of May 28, 2010, by and among OHCP and the other stockholders named therein.
Executive must provide notice of resignation for Good Reason to the Board within
ninety (90) days following Executive’s knowledge of the event or facts
constituting Good Reason, otherwise such event or facts shall not constitute
Good Reason under this Agreement.

(k)     For purposes of this Agreement, “Disability” shall mean Executive’s
inability to perform the essential duties, responsibilities and functions of his
position with the Company and its Subsidiaries for more than 26 weeks in any
12-month period as a result of any mental or physical disability or incapacity
as defined in the Americans with Disabilities Act or as otherwise determined by
the Board in its reasonable good faith judgment.

5.     Section 409A Compliance.

(a)     The intent of the parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. In no event whatsoever shall the
Company be liable for any additional tax, interest or penalty that may be
imposed on Executive by Code Section 409A or damages to Executive for failing to
comply with Code Section 409A.

(b)     A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or

 

6



--------------------------------------------------------------------------------

benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Code Section 409A and,
for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.”

(c)     To the extent that severance payments or benefits pursuant to this
Agreement are conditioned upon the execution and delivery by Executive of a
release of claims, Executive shall forfeit all rights to such payments and
benefits unless such release is signed and delivered (and no longer subject to
revocation, if applicable) within sixty (60) days following the date of
Executive’s termination of employment. If the foregoing release is executed and
delivered and no longer subject to revocation as provided in the preceding
sentence, then the following shall apply:

(i)     To the extent any such cash payment or continuing benefit to be provided
is not “deferred compensation” for purposes of Code Section 409A, then such
payment or benefit shall commence upon the first scheduled payment date
immediately after the date the release is executed and no longer subject to
revocation (the “Release Effective Date”). The first such cash payment shall
include payment of all amounts that otherwise would have been due prior to the
Release Effective Date under the terms of this Agreement applied as though such
payments commenced immediately upon Executive’s termination of employment, and
any payments made thereafter shall continue as provided herein. The delayed
benefits shall in any event expire at the time such benefits would have expired
had such benefits commenced immediately following Executive’s termination of
employment.

(ii)     To the extent any such cash payment or continuing benefit to be
provided is “deferred compensation” for purposes of Code Section 409A, then such
payments or benefits shall be made or commence upon the sixtieth (60) day
following Executive’s termination of employment. The first such cash payment
shall include payment of all amounts that otherwise would have been due prior
thereto under the terms of this Agreement had such payments commenced
immediately upon Executive’s termination of employment, and any payments made
thereafter shall continue as provided herein. The delayed benefits shall in any
event expire at the time such benefits would have expired had such benefits
commenced immediately following Executive’s termination of employment.

The Company may provide, in its sole discretion, that Executive may continue to
participate in any benefits delayed pursuant to this section during the period
of such delay, provided that Executive shall bear the full cost of such benefits
during such delay period. Upon the date such benefits would otherwise commence
pursuant to this Section, the Company may reimburse Executive the Company’s
share of the cost of such benefits, to the extent that such costs would
otherwise have been paid by the Company or to the extent that such benefits
would otherwise have been provided by the Company at no cost to Executive, in
each case had such benefits commenced immediately upon Executive’s termination
of employment. Any remaining benefits shall be reimbursed or provided by the
Company in accordance with the schedule and procedures specified herein.

(d)     To the extent that this Agreement provides for the reimbursement of
expenses or the provision of in-kind benefits that constitute “non-qualified
deferred compensation” under Code Section 409A, the following shall apply:
(i) All such reimbursements shall be made on or prior to the last day of the
taxable year following the taxable year in which

 

7



--------------------------------------------------------------------------------

such expenses were incurred by the Employee; (ii) Any right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit; and (iii) No such reimbursement, expenses eligible for reimbursement,
or in-kind benefits provided in any taxable year shall in any way affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year.

(e)     For purposes of Code Section 409A, Executive’s right to receive any
installment payment pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.

(f)     Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.

(g)     Notwithstanding any other provision of this Agreement to the contrary,
in no event shall any payment under this Agreement that constitutes “deferred
compensation” for purposes of Code Section 409A be subject to offset by any
other amount unless otherwise permitted by Code Section 409A.

6.     Confidential Information.

(a)     Obligation to Maintain Confidentiality. Executive acknowledges that the
information, observations and data (including trade secrets) obtained by him
during the course of his employment with the Company and its Subsidiaries
concerning the business or affairs of Hillman or any its Subsidiaries
(“Confidential Information”) are the property of Hillman or such Subsidiary.
Therefore, Executive agrees that he shall not at any time during the Employment
Period or thereafter disclose to any person or entity or use for his own
purposes any Confidential Information without the prior written consent of the
Board, unless and to the extent that the Confidential Information becomes
generally known to and available for use by the public other than as a result of
Executive’s acts or omissions. Executive shall deliver to the Company at the
termination of the Employment Period, or at any other time the Company may
request in writing, all memoranda, notes, plans, records, reports, computer
files, disks and tapes, printouts and software and other documents and data (and
copies thereof) embodying or relating to Confidential Information, Third Party
Information (as defined in Section 6(b) below), Work Product (as defined in
Section 6(c) below) or the business of Hillman or any other Subsidiaries which
he may then possess or have under his control.

(b)     Third Party Information. Executive understands that Hillman and its
Subsidiaries and Affiliates will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on
Hillman’s and its Subsidiaries’ and affiliates’ part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During the Employment Period and thereafter, and without in any way
limiting the provisions of Section 6(a) above, Executive will hold Third Party
Information in the strictest confidence and will not disclose to anyone (other
than personnel of Hillman or its Subsidiaries and affiliates who need to know
such information in connection with their work for Hillman or such Subsidiaries
and affiliates) or use, except in connection with his work for Hillman or its
Subsidiaries and affiliates, Third Party Information unless expressly authorized
by a member of the Board in writing.

 

8



--------------------------------------------------------------------------------

(c)     Intellectual Property, Inventions and Patents. Executive acknowledges
that all discoveries, concepts, ideas, inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports, patent
applications, copyrightable work and mask work (whether or not including any
confidential information) and all registrations or applications related thereto,
all other proprietary information and all similar or related information
(whether or not patentable) which relate to Hillman’s or any of its
Subsidiaries’ actual or anticipated business, research and development or
existing or future products or services and which are conceived, developed or
made by Executive (whether alone or jointly with others) while employed by the
Company and its Subsidiaries, whether before or after the Effective Date (“Work
Product”), belong to the Company or such Subsidiary. Executive hereby assigns to
the Company all rights, title and interest throughout the world in the Work
Product. Executive further waives all moral rights in the Work Product,
including, without limitation, the right to the integrity of the Work Product,
the right to be associated with the Work Product in any way, the right to
restrain or claim damages for any distortion, mutilation or other modification
of the Work Product, and the right to restrain the use or reproduction of the
Work Product in any context and in connection with any product, service, cause
or institution, effective at the time the particular Work Product is created.
Executive shall promptly disclose such Work Product to the Board and, at the
Company’s expense, perform all actions reasonably requested by the Board
(whether during or after the Employment Period) to establish and confirm such
ownership (including, without limitation, assignments, consents, powers of
attorney and other instruments). Executive acknowledges that all Work Product
shall be deemed to constitute “works made for hire” under the U.S. Copyright Act
of 1976, as amended.

7.     Non-Compete, Non-Solicitation.

(a)     Non-Compete. In further consideration of the compensation to be paid to
Executive hereunder, Executive acknowledges that during the course of his
employment with the Company and its Subsidiaries he has and shall become
familiar with the Company’s trade secrets and with other Confidential
Information and that his services have been and shall continue to be of special,
unique and extraordinary value to the Company and its Subsidiaries. Therefore,
Executive agrees that, during the Employment Period and (i) in the event of
termination of the Employment Period by the Company without Cause or resignation
by Executive with Good Reason (which, for the avoidance of doubt, includes any
such termination of employment following a Change in Control), two (2) years
following the date of such termination of the Employment Period, or (ii) in the
event of any other termination of the Employment Period, one (1) year following
the date of such termination of the Employment Period, Executive shall not,
directly or indirectly own any interest in, manage, control, participate in,
consult with, render services for, be employed in an executive, managerial or
administrative capacity by, or in any manner engage in any business competing
with the businesses of the Company or its Subsidiaries, as such businesses exist
or are in the process of being implemented during the Employment Period or on
the date of the termination of the Employment Period (as applicable, the
“Restricted Period”), within any geographical area in which the Company or its
Subsidiaries engage or plan to engage in such businesses. Executive acknowledges
(A) that the business of the Company and its Subsidiaries will be conducted
throughout North America, (B) notwithstanding the state of incorporation or
principal office of the Company or any of its Subsidiaries, or any of its
executives or employees (including the Executive), it is expected that the
Company and its Subsidiaries will have business activities and have valuable
business relationships within its industry throughout North America and (C) as
part of his responsibilities, Executive will be traveling throughout North
America in furtherance of the business and relationships of the Company and its
Subsidiaries. Nothing herein shall prohibit Executive from being a passive owner
of not more than 2% of the outstanding stock of any class of a corporation which
is

 

9



--------------------------------------------------------------------------------

publicly traded, so long as Executive has no active participation in the
business of such corporation. Notwithstanding the foregoing, the Company, in its
discretion, may elect, by written notice (the “Company Election Notice”) to
Executive not later than thirty (30) days following the termination of the
Employment Period, to extend the Restricted Period described in clause (ii) of
the second sentence of this Section 7(a) by one (1) year, in consideration of
payment to Executive of an amount equal to Executive’s Base Salary as in effect
immediately prior to the termination of the Employment Period, payable in
substantially equal installments for one (1) year in accordance with the
Company’s payroll practices, commencing on the first anniversary of the
termination of the Employment Period, subject to Executive’s delivery of an
executed and irrevocable Release Agreement substantially similar to Exhibit A
hereof within sixty (60) days following receipt of the Company Election Notice
and subject to Executive’s not having breached the provisions of Section 6 and
this Section 7.

(b)     Non-Solicitation. During the Employment Period and for two (2) years
following the date of termination of the Employment Period, Executive shall not
directly or indirectly through another person or entity (i) induce or attempt to
induce any employee of the Company or any Subsidiary to leave the employ of the
Company or such Subsidiary, or in any way interfere with the relationship
between the Company or any Subsidiary and any employee thereof, (ii) hire any
person who was an employee of the Company or any Subsidiary at any time during
the Employment Period or (iii) induce or attempt to induce any customer,
supplier, licensee, licensor, franchisee or other business relation of the
Company or any Subsidiary to cease doing business (or materially reduce the
amount of business done) with the Company or such Subsidiary, or in any way
interfere with the relationship between any such customer, supplier, licensee or
business relation and the Company or any Subsidiary (including, without
limitation, making any negative or disparaging statements or communications
regarding the Company or its Subsidiaries).

(c)     Scope of Restrictions. If, at the time of enforcement of this Section 7,
a court shall hold that the duration, scope or area restrictions stated herein
are unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances shall be
substituted for the stated duration, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law.

(d)     Equitable Relief. In the event of the breach or a threatened breach by
Executive of any of the provisions of this Section 7, the Company would suffer
irreparable harm, and in addition and supplementary to other rights and remedies
existing in its favor, the Company shall be entitled to specific performance
and/or injunctive or other equitable relief from a court of competent
jurisdiction in order to enforce or prevent any violations of the provisions
hereof (without posting a bond or other security). In addition, in the event of
a breach or violation by Executive of this Section 7, the time periods
referenced in this Section 7 shall be automatically extended by the amount of
time between the initial occurrence of the breach or violation and when such
breach or violation has been duly cured.

8.     Executive’s Representations. Executive hereby represents and warrants to
the Company that (i) the execution, delivery and performance of this Agreement
by Executive do not and shall not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which Executive is a party or by which he is bound, (ii) Executive is not a
party to or bound by any employment agreement, non-compete agreement or
confidentiality agreement with any other person or entity and (iii) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding

 

10



--------------------------------------------------------------------------------

obligation of Executive, enforceable in accordance with its terms. Executive
hereby acknowledges that the provisions of Section 7 above are in consideration
of (i) employment with the Company and (ii) additional good and valuable
consideration as set forth in this Agreement. In addition, Executive agrees and
acknowledges that the restrictions contained in Section 7 above are reasonable,
do not preclude him from earning a livelihood, that he has reviewed his rights
and obligations under this Agreement with his legal counsel and that he fully
understands the terms and conditions contained herein. In addition, Executive
agrees and acknowledges that the potential harm to the Company of the
non-enforcement of Section 7 outweighs any potential harm to Executive of its
enforcement by injunction or otherwise. Executive acknowledges that he has
carefully read this Agreement and has given careful consideration to the
restraints imposed upon Executive by this Agreement, and is in full accord as to
their necessity for the reasonable and proper protection of confidential and
proprietary information of the Company now existing or to be developed in the
future. Executive expressly acknowledges and agrees that each and every
restraint imposed by this Agreement is reasonable with respect to subject
matter, time period and geographical area.

9.     Survival. Sections 4(b) through 22, inclusive, shall survive and continue
in full force in accordance with their terms notwithstanding the expiration or
termination of the Employment Period.

10.     Notices. Any notice provided for in this Agreement shall be in writing
and shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:

Notices to Executive:

At the last known address in the Company’s personnel records.

Notices to the Company:

The Hillman Group, Inc.

10590 Hamilton Avenue

Cincinnati, OH 45231

Attn: Douglas D. Roberts, General Counsel and Secretary

and

Oak Hill Capital Partners

One Stamford Plaza

263 Tresser Blvd., 15th Floor

Stamford, CT 06901

Fax: (203) 724-2815

Attn: Tyler J. Wolfram

With copies, which shall not constitute notice, to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019

Fax: (212) 492-0570

Attn: Angelo Bonvino

 

11



--------------------------------------------------------------------------------

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

11.     Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

12.     Complete Agreement. This Agreement and those documents expressly
referred to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way
(including, without limitation, the Preceding Employment Agreement, which shall
be terminated and of no further force or effect as of the Effective Date, but
excluding any breaches thereof by either party prior to the Effective Date).

13.     No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.

14.     Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.

15.     Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign his rights
or delegate his duties or obligations hereunder without the prior written
consent of the Company.

16.     Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of Delaware, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.

17.     Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company (as approved by the
Board) and Executive, and no course of conduct or course of dealing or failure
or delay by any party hereto in enforcing or exercising any of the provisions of
this Agreement (including, without limitation, the Company’s right to terminate
the Employment Period for Cause) shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.

18.     Insurance. The Company may, at its discretion, apply for and procure in
its own name and for its own benefit life and/or disability insurance on
Executive in any amount or amounts considered advisable. Executive agrees to
cooperate in any medical or other

 

12



--------------------------------------------------------------------------------

examination, supply any information and execute and deliver any applications or
other instruments in writing as may be reasonably necessary to obtain and
constitute such insurance. Executive hereby represents that he has no reason to
believe that his life is not insurable at rates now prevailing for healthy men
of his age.

19.     Indemnification and Reimbursement of Payments on Behalf of Executive.
The Company and its Subsidiaries shall be entitled to deduct or withhold from
any amounts owing from the Company or any of its Subsidiaries to Executive any
federal, state, local or foreign withholding taxes, excise tax, or employment
taxes (“Taxes”) imposed with respect to Executive’s compensation or other
payments from the Company or any of its Subsidiaries or Executive’s ownership
interest in the Company (including, without limitation, wages, bonuses,
dividends, the receipt or exercise of equity options and/or the receipt or
vesting of restricted equity). In the event the Company or any of its
Subsidiaries does not make such deductions or withholdings, Executive shall
indemnify the Company and its Subsidiaries for any amounts paid with respect to
any such Taxes, together with any interest, penalties and related expenses
thereto.

20.     MUTUAL WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ALL RIGHTS TO TRIAL BY
JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE BETWEEN
OR AMONG ANY OF THE PARTIES HERETO, WHETHER ARISING IN CONTRACT, TORT, OR
OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY AND/OR THE RELATIONSHIP
ESTABLISHED AMONG THE PARTIES HEREUNDER.

21.     Corporate Opportunity. During the Employment Period, Executive shall
submit to the Board all business, commercial and investment opportunities or
offers presented to Executive or of which Executive becomes aware which relate
to the areas of business engaged in by the Company at any time during the
Employment Period (“Corporate Opportunities”). Unless approved by the Board,
Executive shall not accept or pursue, directly or indirectly, any Corporate
Opportunities on Executive’s own behalf.

22.     Executive’s Cooperation. During the Employment Period and thereafter,
Executive shall cooperate with the Company and its Subsidiaries in any internal
investigation, any administrative, regulatory or judicial proceeding or any
dispute with a third party as reasonably requested by the Company (including,
without limitation, Executive being available to the Company upon reasonable
notice for interviews and factual investigations, appearing at the Company’s
request to give testimony without requiring service of a subpoena or other legal
process, volunteering to the Company all pertinent information and turning over
to the Company all relevant documents which are or may come into Executive’s
possession, all at times and on schedules that are reasonably consistent with
Executive’s other permitted activities and commitments). In the event the
Company requires Executive’s cooperation in accordance with this paragraph, the
Company shall reimburse Executive solely for reasonable travel expenses
(including lodging and meals) upon submission of receipts.

 

13



--------------------------------------------------------------------------------

23.     Directors’ and Officers’ Liability Insurance. Executive shall be a
beneficiary of any directors’ and officers’ liability insurance policy
maintained by the Company so long as Executive remains an officer or director of
the Company.

24.     Executive Acknowledgement/Independent Legal Advice. Executive
acknowledges that he has carefully read and considered the provisions of this
Agreement. Executive further acknowledges that he has had the opportunity to
seek independent legal advice, and has either obtained such independent legal
advice with regard to this Agreement, or has expressly determined not to seek
such advice. The Executive further acknowledges that he is entering into this
Agreement with full knowledge of the contents, nature and consequences of this
Agreement.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Employment Agreement as of the date first written above.

 

THE HILLMAN GROUP, INC.

By:

 

/s/ Douglas D. Roberts

 

Douglas D. Roberts

 

General Counsel and Secretary

/s/ James P. Waters

James P. Waters

 



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

I, James P. Waters, in consideration of and subject to the performance by The
Hillman Companies, Inc., a Delaware corporation (together with its subsidiaries,
the “Company”), of its obligations under the Amended and Restated Employment
Agreement, dated as of May 23, 2013, and effective as of July 1, 2013 (the
“Agreement”), do hereby release and forever discharge as of the date hereof the
Company and its affiliates and all present and former directors, officers,
agents, representatives, employees, successors and assigns of the Company and
its affiliates and the Company’s direct or indirect owners (collectively, the
“Released Parties”) to the extent provided below.

 

1. I understand that any payments or benefits paid or granted to me under
Sections 4(d) and 4(e) of the Agreement represent, in part, consideration for
signing this General Release and are not salary, wages or benefits to which I
was already entitled. I understand and agree that I will not receive the
payments and benefits specified in Sections 4(d) and 4(e) of the Agreement
unless I execute this General Release and do not revoke this General Release
within the time period permitted hereafter or breach this General Release. I
also acknowledge and represent that I have received all payments and benefits
that I am entitled to receive (as of the date hereof) by virtue of any
employment by the Company.

 

2. Except as provided in paragraph 4 below and except for the provisions of my
Agreement which expressly survive the termination of my employment with the
Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date this General Release
becomes effective and enforceable) and whether known or unknown, suspected, or
claimed against the Company or any of the Released Parties which I, my spouse,
or any of my heirs, executors, administrators or assigns, may have, which arise
out of or are connected with my employment with, or my separation or termination
from, the Company (including, but not limited to, any allegation, claim or
violation, arising under: Title VII of the Civil Rights Act of 1964, as amended;
the Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967,
as amended (including the Older Workers Benefit Protection Act); the Equal Pay
Act of 1963, as amended; the Americans with Disabilities Act of 1990; the Family
and Medical Leave Act of 1993; the Worker Adjustment Retraining and Notification
Act; the Employee Retirement Income Security Act of 1974; any applicable
Executive Order Programs; the Fair Labor Standards Act, or their state or local
counterparts; or under any other federal, state or local civil or human rights
law, or under any other local, state, or federal law, regulation or ordinance;
or under any public policy, contract or tort, or under common law, or arising
under any policies, practices or procedures of the Company; or any claim for
wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”).

 

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

 

A-1



--------------------------------------------------------------------------------

4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

 

5. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver the Company would not have agreed to the terms of
the Agreement. I further agree that in the event I should bring a Claim seeking
damages against the Company, or in the event I should seek to recover against
the Company in any Claim brought by a governmental agency on my behalf, this
General Release shall serve as a complete defense to such Claims. I further
agree that I am not aware of any pending charge or complaint of the type
described in paragraph 2 as of the execution of this General Release.

 

6. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 

7. I agree that I will forfeit all amounts payable by the Company pursuant to
the Agreement if I challenge the validity of this General Release. I also agree
that if I violate this General Release by suing the Company or the other
Released Parties, I will pay all costs and expenses of defending against the
suit incurred by the Released Parties, including reasonable attorneys’ fees, and
return all payments received by me pursuant to the Agreement.

 

8. I agree that this General Release is confidential and agree not to disclose
any information regarding the terms of this General Release, except to my
immediate family and any tax, legal or other counsel I have consulted regarding
the meaning or effect hereof or as required by law, and I will instruct each of
the foregoing not to disclose the same to anyone. Notwithstanding anything
herein to the contrary, each of the parties (and each affiliate and person
acting on behalf of any such party) agree that each party (and each employee,
representative, and other agent of such party) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
this transaction contemplated in the Agreement and all materials of any kind
(including opinions or other tax analyses) that are provided to such party or
such person relating to such tax treatment and tax structure, except to the
extent necessary to comply with any applicable federal or state securities laws.
This authorization is not intended to permit disclosure of any other information
including (without limitation) (i) any portion of any materials to the extent
not related to the tax treatment or tax structure of this transaction, (ii) the
identities of participants or potential participants in the Agreement, (iii) any
financial information (except to the extent such information is related to the
tax treatment or tax structure of this transaction), or (iv) any other term or
detail not relevant to the tax treatment or the tax structure of this
transaction.

 

2



--------------------------------------------------------------------------------

9. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the National Association of Securities Dealers, Inc. (NASD),
any other self-regulatory organization or governmental entity.

 

10. I agree to reasonably cooperate with the Company in any internal
investigation, any administrative, regulatory, or judicial proceeding or any
dispute with a third party. I understand and agree that my cooperation may
include, but not be limited to, making myself available to the Company upon
reasonable notice for interviews and factual investigations; appearing at the
Company’s request to give testimony without requiring service of a subpoena or
other legal process; volunteering to the Company pertinent information; and
turning over to the Company all relevant documents which are or may come into my
possession all at times and on schedules that are reasonably consistent with my
other permitted activities and commitments. I understand that in the event the
Company asks for my cooperation in accordance with this provision, the Company
will reimburse me solely for reasonable travel expenses (including lodging and
meals), upon my submission of receipts.

 

11. I agree not to disparage the Company, its past and present investors,
officers, directors or employees or its affiliates and to keep all confidential
and proprietary information about the past or present business affairs of the
Company and its affiliates confidential unless a prior written release from the
Company is obtained. I further agree that as of the date hereof, I have returned
to the Company any and all property, tangible or intangible, relating to its
business, which I possessed or had control over at any time (including, but not
limited to, company-provided credit cards, building or office access cards,
keys, computer equipment, manuals, files, documents, records, software, customer
data base and other data) and that I shall not retain any copies, compilations,
extracts, excerpts, summaries or other notes of any such manuals, files,
documents, records, software, customer data base or other data.

 

12. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

 

13. Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

3



--------------------------------------------------------------------------------

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

(a) I HAVE READ IT CAREFULLY;

 

(b) I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

(c) I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

(d) I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;

 

(e) I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM ON                     ,          TO CONSIDER IT
AND THE CHANGES MADE SINCE THE                     ,         ,          VERSION
OF THIS RELEASE ARE NOT MATERIAL AND WILL NOT RESTART THE REQUIRED 21-DAY
PERIOD;

 

(f) THE CHANGES TO THE AGREEMENT SINCE                     ,          EITHER ARE
NOT MATERIAL OR WERE MADE AT MY REQUEST;

 

(g) I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 

(h) I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

(i) I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

DATE:  

 

     

 

        James P. Waters

 

4



--------------------------------------------------------------------------------

EXHIBIT B

[OPTION GRANT AGREEMENT]

 

B-1